FILE COPY




                                  No. 07-15-00323-CR


Malcolm Brown                               §     From the 320th District Court
 Appellant                                          of Potter County
                                            §
v.                                                September 30, 2015
                                            §
The State of Texas                                Opinion by Per Curiam
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 30, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo